Exhibit 10.12

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into effective as of December 22, 2015, by and between KLX Inc., a Delaware
corporation (the “Company”), and John A. Cuomo (the “Executive”).

RECITALS

WHEREAS, the Company and the Executive previously entered into an Employment
Agreement effective as of February 26, 2015 (the “Prior Agreement”); and

WHEREAS, concurrently with the execution of the Prior Agreement, the Executive
and the Company entered into the KLX 2015 Proprietary Rights Agreement, (the
“2015 Proprietary Rights Agreement”), attached hereto as Exhibit A, and hereby
incorporated by reference; and

WHEREAS, the Executive and the Company wish to amend and restate the Prior
Agreement in its entirety in the manner set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
hound, do hereby agree as follows:

1.        Employment. Unless otherwise terminated pursuant to the provisions of
Section 4 or 5 hereof, the Company shall employ the Executive and the Executive
shall perform services for and continue in the employment of the Company
commencing on February 26, 2015 (the “Effective Date”) until the third
anniversary of the Effective Date, and the Executive’s employment hereunder
shall automatically be extended on the first anniversary date of the Effective
Date and on each subsequent anniversary of the Effective Date for additional one
(1) year periods until either the Company or the Executive gives the other party
at least thirty (30) days’ written notice prior to the anniversary of the
Effective Date of any such year of its or his desire to not renew the then
current term of this Agreement, unless the Executive’s employment is terminated
earlier pursuant to this Agreement as hereinafter set forth.  For purposes of
this Agreement, the term “Employment Term” shall mean the initial three (3) year
period and all extensions thereof, if any, as aforesaid, provided that the
Executive continues to be employed by the Company; provided, however that for
the purposes of Sections 4 and 5 of this Agreement, the Employment Term shall
run through the last day of the then current Employment Term (assuming for this
purpose the Executive’s continued employment through such last day).

2.        Position and Duties. The Executive shall serve the Company in the
capacity of Vice President and General Manager, Aerospace Solutions Group and
shall be accountable to and shall have such other powers, duties and
responsibilities, consistent with such capacity, as may from time to time be
prescribed by the President or Chief Operating Officer of the Company, or
his/their designee, in his/their sole discretion. The Executive shall perform
and discharge, faithfully, diligently and to the best of his ability, such
powers, duties and responsibilities and shall comply with all of the Company’s
policies and procedures. The Executive shall devote substantially all of his
working time and efforts to the business and affairs of the Company.

2

--------------------------------------------------------------------------------

 



3.        Compensation.

(a)        Salary. During the Employment Term, the Executive shall receive a
salary (the “Salary”) payable at the rate of $360,081.00 per annum. Such rate
shall be subject to adjustment from time to time by the Compensation Committee
of the Board of Directors (the “Compensation Committee”). The Salary shall be
payable biweekly or in accordance with the Company’s current payroll practices,
less all required deductions. The Salary shall be pro-rated for any period of
service less than a full year.

(b)        Incentive Bonus. During the Employment Term, the Executive shall be
eligible to receive an incentive performance bonus of up to 75% of the Salary
(the “Target Bonus”) in accordance with the Company’s executive bonus plan then
in effect, as determined by the Compensation Committee at the end of the
applicable fiscal year in its sole discretion. The incentive bonus, if any,
shall be paid in accordance with Company policy, but in no event later than
March 15th of the year following the year in which the Executive earned such
bonus.

(c)        Expenses. During the Employment Term, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
him on behalf of the Company in accordance with the Company’s policies and
procedures in effect from time to time.

(d)        Benefits. During the Employment Term, the Executive shall be entitled
to participate in or receive benefits under any life or disability insurance,
health, pension, retirement, accident, and other employee benefit plans,
programs and arrangements made generally available by the Company to its senior
executive officers, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements in effect
from time to time. In accordance with the Company’s policies in effect from time
to time applicable to the Executive, the Executive shall also be entitled to
paid vacation in any fiscal year during the Employment Term as well as all paid
holidays given by the Company to its senior executive officers.

(e)        Automobile. During the Employment Term, the Executive shall receive
an automobile allowance (the “Automobile Allowance”) of $1,100 per month less
applicable taxes, payable in accordance with Company policy, but in no event
later than March 15th of the year following the year in which the Automobile
Allowance will accrue.

(f)        Equity Awards.    During the Employment Term, the Executive shall be
eligible to participate in the Company’s equity incentive plan as determined by
the Compensation Committee in its sole discretion. The grant timing, form and
amount of the equity awards (the “Equity Awards”) shall be determined by the
Compensation Committee in its sole discretion. The Equity Awards shall be
granted pursuant to and subject to the terms of the Company’s Long-Term
Incentive Plan (or any successor plan) and an award agreement to be entered into
between the Company and the Executive.

4.        Termination and Compensation Thereon.

(a)        Termination. Subject to the terms and conditions of this Agreement,
the Executive’s employment pursuant to this Agreement may be terminated either
by the Executive or the Company at any time and for any reason. The term
“Termination Date” shall mean the date

upon which the Executive’s employment is terminated (i) by his death, (ii) by
his Incapacity (as defined in Section 4(c)), (iii) otherwise in accordance with
this Agreement, or (iv) for any other reason, the Executive incurs a Separation
from Service (as defined in Section 15(c)).

 

(b)        Death.

(i)        The Executive’s employment shall terminate upon his death.  In such
event, the Company shall, within thirty (30) days following the date of death,
pay to such person as the Executive shall have designated in a notice filed with
the Company (“Person”), or, if no such Person shall have been designated, to the
Executive’s estate, a lump-sum amount equal to the sum of (A) a prorated portion
of 75% of the Executive’s then current Salary, with the prorated amount to be
determined based on the number of days that the Executive was employed by the
Company in the year during which the Termination Date occurs, (B) the
Executive’s Salary for the remainder of the Employment Term, (C) the maximum
annual contribution under the Company’s deferred compensation plan of seven and
a half percent (7.5%) of the Executive’s total base salary and annual cash bonus
(with such maximum amount to be determined in accordance with the terms of the
applicable deferred compensation plan) that would have been made during the
remainder of the Employment Term and (D) two (2) times the Executive’s Target
Bonus, in the case of each of clauses (B), (C) and (D) at the rates in effect as
of the Termination Date (the lump sum amount determined in accordance with this
Section 4(b)(i), the “Termination Amount”).

(ii)       Upon Executive's death, the Company shall, within thirty (30) days
following the date of death, also pay to such Person as Executive shall have
designated in a notice filed with the Company, or if no such Person shall have
been designated, to his estate, a lump-sum amount equal to (A) any accrued and
unpaid Salary, Automobile Allowance, vacation time and benefits through the date
of death, and (B) any earned but unpaid bonuses payable to the Executive as
determined by the Compensation Committee for any fiscal periods of the Company
ending prior to the date of death.

(iii)      In addition, upon Executive’s death, any Equity Awards granted to the
Executive that would not vest on or prior to the Termination Date shall vest
and, if applicable, be exercisable immediately and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, such Equity Awards shall continue to be exercisable until their
original stated expiration date.

(c)        Incapacity. If, in the reasonable judgment of the Compensation
Committee, as a result of the Executive’s incapacity due to a medically
determinable physical or mental illness, the Executive shall have been absent
from his full-time duties as described hereunder for the entire period of twelve
(12) consecutive months (“Incapacity”), the Executive’s employment shall
terminate at the end of the twelve (12)-month period as provided in this Section
4(c). In such event:

(i)        the Company shall give prompt notice to Executive of any such
termination;

(ii)       the Company shall pay to the Executive a lump-sum amount equal to the
Termination Amount;



3

--------------------------------------------------------------------------------

 



(iii)       the Company shall pay to the Executive within thirty (30) days after
the Termination Date (A) any accrued and unpaid Salary, Automobile Allowance,
vacation time and benefits through the Termination Date and (B) any earned but
unpaid bonuses payable to the Executive as determined by the Compensation
Committee for any fiscal periods of the Company ending prior to the Termination
Date; and

(iv)       upon a termination due to Incapacity, all Equity Awards granted to
the Executive that would not vest on or prior to the Termination Date shall vest
and, if applicable, be exercisable immediately and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, such Equity Awards shall continue to be exercisable until their
original stated expiration date.

The lump sum payment described in Section 4(c)(ii) shall be made within sixty
(60) days following the Termination Date, provided that prior to the payment
date the Executive or his designated appointee signs a waiver and release of
claims agreement in the form provided by the Company in its discretion and such
waiver and release becomes effective and irrevocable in its entirety prior to
such date. If the waiver and release does not become effective and irrevocable
on or prior to the payment date set forth in the preceding sentence, the Company
shall have no further obligations pursuant to Section 4(c)(ii). The Company’s
obligation to pay the Executive his Salary and benefits (to the extent not
previously paid) shall terminate if the Executive subsequently takes other
employment to the extent of the Executive’s salary and benefits from such
subsequent employment. Any dispute between the Compensation Committee and the
Executive with respect to the Executive’s Incapacity shall be settled by
reference to a competent medical authority mutually agreed to by the
Compensation Committee and the Executive or his personal representative, whose
decision shall be binding on all parties.

(d)       Termination by the Company for Cause; Resignation by the Executive.

(i)        If the Company terminates the Executive’s employment for Cause or the
Executive resigns or terminates his employment for any reason, the Company shall
have no further obligations to the Executive hereunder after the Termination
Date, except for unpaid Salary and benefits accrued through the Termination
Date.

(ii)       For purposes of this Agreement, “Cause”  shall mean (A)  the willful
and continued (after a reasonable period following such demand) failure by
Executive to substantially perform his duties hereunder (other than any such
willful or continued failure resulting from his Incapacity due to physical or
mental illness or physical injury), after written demand for substantial
performance is delivered by the Company to Executive that specifically
identifies the manner in which the Company believes Executive has not
substantially performed his duties; (B)  the willful engaging by Executive in
misconduct which is materially injurious to the Company, monetarily or
otherwise; or (C) the conviction of Executive of a felony by a court of
competent jurisdiction in a judgment which has become final and nonappealable if
such conviction would render it impossible for Executive to perform his
obligations hereunder or if the reputation of the Company would be materially
damaged by the continuance of Executive’s employment hereunder.





4

--------------------------------------------------------------------------------

 



For purposes of this Section 4(d)(ii) no act, or failure to act, on the part of
Executive shall be considered “willful” unless done or omitted to be done by him
in bad faith and without reasonable belief that his action or omission was in
the best interest of the Company.

If Executive’s employment is terminated by the Company for Cause or by the
Executive for any reason, pursuant to Section 4(d)(i), the Company shall have no
further obligations to Executive hereunder after the Termination Date, except as
provided for in Section 4(d)(i), Section 19 (Indemnification) hereof, or other
indemnification available to Executive by agreement, insurance, law, equity or
the Company’s organizational documents.

(e)        Termination without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause. In such event:

(i)        the Company shall pay to the Executive a lump sum amount equal to the
Termination Amount;

(ii)       the Company shall pay to the Executive any accrued and unpaid Salary,
Automobile Allowance, vacation time and benefits through the Termination Date;

(iii)      the Company shall pay to the Executive any earned but unpaid bonuses
payable to the Executive as determined by the Compensation Committee for any
fiscal periods of the Company ending prior to the Termination Date;

(iv)      any Equity Awards granted to the Executive that would not vest on or
prior to the Termination Date shall vest as of the Termination Date and, if
applicable, be exercisable immediately and, notwithstanding any termination of
employment provisions set forth in the applicable agreement or related plan,
such Equity Awards shall continue to be exercisable until their original stated
expiration date.

The payments described in Sections 4(e)(ii) and 4(e)(iii) shall be made within
thirty (30) days following the Termination Date. The lump sum payment described
in Section 4(e)(i) shall be made on the sixtieth (60th) day following the
Termination Date. Notwithstanding the foregoing, no payments shall be made
pursuant to Section 4(e)(i) unless the Executive signs a waiver and release
agreement in the form provided by the Company in its sole discretion and such
waiver and release becomes effective and irrevocable in its entirety within 60
days following the Termination Date. If the waiver and release does not become
effective and irrevocable on or prior to the payment date set forth with respect
to Section 4(e)(i), the Company shall have no further obligations pursuant to
Section 4(e)(i).

(f)       Benefit Continuation.  If the Executive’s employment is terminated
pursuant to Sections 4(b), 4(c), 4(e) or 5(c) then the Company shall provide the
Executive and, as applicable, his eligible spouse and eligible dependents with
continued participation in the medical, dental and health benefit plans (except
for the executive medical reimbursement plan) then generally available to the
Company’s executive officers on similar terms and conditions as active
executives, from the Termination Date until the earlier of (i) the first (1st)
anniversary of the Termination Date and (ii) the date the Executive becomes
eligible for comparable benefits provided by a third party; provided, however,
that the continuation of such benefits shall be



5

--------------------------------------------------------------------------------

 



subject to the continued availability of and respective terms of the applicable
plan, as in effect from time to time, and the timely payment by the Executive of
his allocable share of the applicable premiums in effect from time to time. The
Executive shall be solely responsible for all taxes related to the receipt of
post employment medical, dental and health benefits.

5.        Change of Control.

(a)        Change of Control Payments.  In the event of a Change of Control of
the Company (as defined below) during the Employment Term, the Executive shall
be eligible to receive, subject to his continued employment with the Company (or
with any successor to the Company or any entity assigned this Agreement pursuant
to Section 17 of this Agreement) through each applicable payment date (as set
forth in Section 5(b)), payments equal to the sum of (A) a prorated portion of
75% of the Executive’s then current Salary, with the prorated amount to be
determined based on the number of days that the Executive was employed by the
Company prior to the Change of Control Date during the year that the Change of
Control occurs, (B) the Executive’s Salary for the remainder of the Employment
Term, (C) the maximum annual contribution under the Company’s deferred
compensation plan of seven and a half percent (7.5%) of the Executive’s total
base salary and annual cash bonus (with such maximum amount to be determined in
accordance with the terms of the applicable deferred compensation plan) that
would have been made during the remainder of the Employment Term and (D) two (2)
times the Executive’s Target Bonus, in the case of each of clauses (B), (C) and
(D) at the rates in effect as of the Change of Control Date (the aggregate
amount determined in accordance with this Section 5(a), the “Change of Control
Amount”).  For purposes of determining the Company’s obligations under Section
5, the date on which a Change of Control is effective shall be referred to as
the “Change of Control Date.” 

(b)        Change of Control Payment Dates.  The Change of Control Amount shall
be paid to the Executive, subject to the Executive’s employment through each
applicable payment date, in equal biweekly installments beginning on the first
regular payroll date following the Change of Control Date and ending at the end
of the Employment Term (as in effect as of the Change of Control Date).

(c)        Change of Control Termination.

(i)        In the event that the Executive has a Separation from Service due to
the Executive’s employment being terminated by the Company without Cause or due
to the Executive’s death or Incapacity on or after the Change of Control Date (a
“Change of Control Termination”) but prior to the payment of the full Change of
Control Amount, the Executive shall be entitled to a lump sum payment equal to
the unpaid portion of the Change of Control Amount on the sixtieth (60th) day
following the date of the Change of Control Termination.  Notwithstanding the
foregoing, no payments shall be made pursuant to this Section 5(c)(i) in
connection with a termination of employment without Cause or due to the
Executive’s Incapacity unless the Executive signs a waiver and release agreement
in the form provided by the Company in its sole discretion and such waiver and
release becomes effective and irrevocable in its entirety within 60 days
following the date that the Executive’s employment terminates. If the waiver and
release does not become effective and irrevocable on or prior to the payment
date set forth in this Section 5(c)(i), the Company shall have no further
obligations pursuant to Section 5(a) or this Section 5(c)(i).  If the
Executive’s employment is terminated by the Company for Cause or due to the

6

--------------------------------------------------------------------------------

 



Executive’s resignation for any reason, the Executive shall forfeit the
remaining portion of the Change of Control Amount and the Company shall have no
further obligations pursuant to Section 5(a) or this Section 5(c)(i).

(ii)       In the event of a Change of Control Termination, any Equity Awards
granted to the Executive that would not vest on or prior to the date of
the Change of Control Termination shall vest and, if applicable, be exercisable
immediately and, notwithstanding any provisions set forth in the applicable
agreement or related plan, such Equity Awards shall continue to be exercisable
until their original stated expiration date.

(iii)      In the event the Executive’s employment is terminated for any reason
on or after the Change of Control Date, the Company or its successor in interest
shall pay to the Executive a lump-sum amount equal to (A) any accrued and unpaid
Salary, Automobile Allowance, vacation time and benefits through the Termination
Date, and  (B) any earned but unpaid bonuses payable to the Executive as
determined by the Compensation Committee for any fiscal periods of the Company
ending prior to the Termination Date.

(d)       Definition of Change of Control.  For purposes of this Agreement, a
“Change of Control” shall mean a “change in control event” within the meaning of
the default rules under Section 409A of the U.S. Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations and guidance promulgated thereunder
(together with Section 409A of the Code, “Section 409A”). The obligations of the
Company pursuant to this Section 5 shall survive any termination of this
Agreement or the Executive’s employment.  A Change of Control shall occur on the
effective date of any event specified in this Section 5(d).  In connection with
any determination of ownership for purposes of this Section 5(d), the
attribution rules of Section 318(a) of the Code shall apply.

(e)        No Termination Payments.  In the event of a Change of Control,
whether or not any payments are made pursuant to this Section 5, the Executive
shall not be entitled to any compensation or benefits pursuant to Section 4
(except for any benefits continuation provided pursuant to Section 4(f)
following a Change of Control Termination), including, without limitation, any
payments relating to a Termination Amount. 

6.        280G Matters.

(a)        Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment, distribution, benefit,
equity-based or other compensation or other transfer or action by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to an excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to any
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Accounting
Firm (as defined below) shall, in consultation with Executive’s legal counsel or
other advisor designated by Executive (“Executive’s Advisor”), determine whether
to reduce any of the Payments to Executive so that the Parachute Value (as
defined below) of all Payments to Executive, in the aggregate, equals the
applicable Safe Harbor Amount (as defined below). Payments shall be so reduced
only if the Accounting Firm determines, subject to the approval of

7

--------------------------------------------------------------------------------

 



Executive’s Advisor, with such approval not to be unreasonably withheld or
delayed, that Executive would have a greater Net After-Tax Receipt (as defined
below) of aggregate Payments if the Payments were so reduced.

(b)        If the Accounting Firm determines that the aggregate Payments to
Executive should be reduced so that the Parachute Value of all Payments to
Executive, in the aggregate, equals the applicable Safe Harbor Amount, and
Executive’s Advisor approves such determination, the Company shall promptly give
Executive notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm and approved by Executive’s
Advisor under this Section 6 shall be binding upon the Company and Executive and
shall be made as soon as reasonably practicable and in no event later than
15 days following the date of Executive’s termination of employment.

(c)        The reduction contemplated by this Section 6, if applicable, shall be
made by reducing payments and benefits (to the extent such amounts are
considered Payments) under the following sections in the following order:
(A) any Payments as a result of the acceleration of the vesting of
performance-based Equity Awards pursuant to Section 5(c)(ii), (B) any Payment
under Section 5(a) or Section 5(c)(i) that is a “parachute payment” within the
meaning of Section 280G of the Code, (C) any other cash Payments that are
“parachute payments” and would be made upon a Change of Control, beginning with
payments that would be made last in time, and (D) any Payments as a result of
accelerated vesting of Equity Awards for which the amount considered contingent
on the change in ownership or control is determined in accordance with Treasury
Regulation Section 1.280G-1, Q&A 24(c).

(d)        As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement that
should not have been so paid or distributed (each, an “Overpayment”) or that
additional amounts that will have not been paid or distributed by the Company to
or for the benefit of Executive pursuant to this Agreement could have been so
paid or distributed (each, an “Underpayment”), in each case consistent with the
calculation of the applicable Safe Harbor Amount hereunder.  In the event that
the Accounting Firm, based on the assertion of a deficiency by the Internal
Revenue Service against the Company or Executive which the Accounting Firm
believes, and Executive’s Advisor agrees, has a high probability of success,
determines that an Overpayment has been made, any such Overpayment paid or
distributed by the Company to or for the benefit of Executive shall be repaid by
Executive to the Company; provided,  however, that (i) no such repayment shall
be required if and to the extent such deemed repayment would not either reduce
the amount on which Executive is subject to tax under Sections 1 or  4999 of the
Code or generate a refund of such taxes; and (ii) to the extent such repayment
would generate a refund of such taxes, Executive shall only be required to pay
to the Company the Overpayment less the amount of tax to be refunded and to
transfer the refund of such taxes to the Company when received. In the event
that the Accounting Firm, based on controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive,
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(e)        All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 6 shall be borne by the Company, and the Company
shall reimburse Executive for all

8

--------------------------------------------------------------------------------

 



reasonable advisory fees incurred with respect to this Section 6 (including for
services provided by Executive’s Advisor) and any legal and accounting fees
incurred with respect to disputes related thereto (including for services
provided by Executive’s Advisor).

(f)        The following terms shall have the following meanings for purposes of
this Section 6:

(i)         “Accounting Firm” shall mean a mutually agreed upon nationally
recognized accounting firm (a “Big Four” accounting firm) that is not serving as
accountant or auditor for the Company or the individual, entity or group
effecting the Change of Control.

(ii)        “Net After-Tax Receipt” shall mean the Present Value of a Payment
net of all taxes imposed on Executive with respect thereto under Sections 1 and
4999 of the Code and under applicable state, local, and foreign laws, determined
by applying the highest marginal rate under Section 1 of the Code and under
state, local, and foreign laws that applied to Executive’s taxable income for
the immediately preceding taxable year, or such other rate as such Executive
shall certify, in Executive’s sole discretion, as likely to apply to Executive
in the relevant tax year.

(iii)       “Parachute Value” of a Payment shall mean the present value as of
the date of the change in control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

(iv)       “Present Value” of a Payment shall mean the economic present value of
a Payment as of the date of the change in control for purposes of Section 280G
of the Code, as determined by the Accounting Firm using the discount rate
required by Section 280G(d)(4) of the Code.

(v)        “Safe Harbor Amount” means (x) 3.0 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

7.        Covenants of the Executive. In consideration of the receipt and
execution of this Agreement, including all of the benefits set forth herein that
are beyond or in addition to the benefits the Executive was previously entitled
or eligible to receive (each benefit separately and cumulatively being
sufficient consideration for the Executive’s covenants contained in this Section
7), and the Executive’s continued employment as the Vice President and General
Manager, Aerospace Solutions Group (also separately being sufficient
consideration for the Executive’s covenants contained in this Section 7), the
Executive agrees as follows:

(a)        Non-Competition.

(i)        The Executive shall not during the Executive’s employment with the
Company and for two (2) years after the Termination Date (the “Non-Compete
Restrictive Period”), directly or indirectly:



9

--------------------------------------------------------------------------------

 



(A)        compete in the United States or on the internet with respect to
any “Competing Product or Service”, which is defined to mean those products or
services offered and/or under development by the Company or any of its
subsidiaries or affiliates during the Executive’s employment (both during the
term of this Agreement and any periods prior to this Agreement whereby Executive
was employed by the Company or its predecessors) with the Company of which the
Executive has knowledge, or any product or service competitive with or intended
to compete with such products or services, or any product or service of the
Company or any of its subsidiaries or affiliates which the Executive acquired
knowledge of as a result of, arising out of, or from his employment with the
Company (including its predecessors); and

(B)        own, invest in, make loans to, operate, manage, control, participate
in, consult with, or advise, any entity or person that provides a Competing
Product or Service with the Company in the United States or on the internet.
This covenant shall not prevent the Executive from having passive investments of
less than five percent (5%) of the outstanding equity securities of any entity
listed for trading on a national stock exchange (as defined in the Securities
Exchange Act of 1934) or any recognized automatic quotation system.

(ii)       If the Executive breaches any covenant contained in this Section
7(a), the Executive agrees and acknowledges that the Non-Compete Restrictive
Period shall be extended during the time of such breach. The Executive further
agrees and acknowledges that, in the event of the Executive’s breach of any
covenants contained in this Section 7(a), the Non-Compete Restrictive Period
may, to extent permitted by law, be extended for up to two (2) years, which
shall commence upon either (x) a determination by the Company that the Executive
has stopped breaching such covenants, or (y) the date of a court’s or
arbitrator’s final determination that the Executive breached a covenant
contained in Section 7(a).

(b)        Non-Solicitation.

(i)        As a separate and independent covenant, the Executive agrees that he
shall not during his employment with the Company and for two (2) years after the
Termination Date (the “Non-Solicitation Restrictive Period”), directly or
indirectly:

(A)        contact, solicit, perform services for, or accept work or business
(in any capacity other than as a Company employee) from any clients or customers
of the Company, its subsidiaries or affiliates, with whom the Executive has
worked or had contact during the Executive’s employment with the Company, or of
whom the Executive had knowledge of due to his employment or access to the
Company’s confidential information and/or trade secrets;

(B)        contact, solicit or accept contact from any clients, subcontractors,
consultants, vendors, suppliers or independent contractors of the Company, its
subsidiaries or affiliates, for the purpose of interfering with, causing,
inviting, or encouraging any such persons or entities from altering or
terminating their business



10

--------------------------------------------------------------------------------

 



relationship or association with the Company, its subsidiaries or affiliates.
This applies to any clients, subcontractors, consultants, vendors, suppliers or
independent contractors with whom the Executive has worked or had contact during
his employment with the Company, or of whom the Executive had knowledge due to
his employment or access to the Company’s confidential information and/or trade
secrets; or

(C)        contact, solicit or accept contact from any employee of the Company,
its subsidiaries or affiliates for the purpose of interfering with their
employment with the Company, its subsidiaries or affiliates, or inviting or
encouraging them to terminate their employment with the Company, its
subsidiaries or affiliates or which has the effect of altering or terminating
their employment with the Company, its subsidiaries or affiliates.

(ii)      If the Executive breaches any covenant contained in this Section 7(b),
the Executive agrees and acknowledges that the Non-Solicitation Restrictive
Period shall be extended during the time of such breach. The Executive further
agrees and acknowledges that, in the event of the Executive’s breach of any
covenants contained in this Section 7(b), the Non-Solicitation Restrictive
Period may, to the extent permitted by law, be extended for up to two (2) years,
which shall commence upon either (x) a determination by the Company that the
Executive has stopped breaching such covenants, or (y) the date of a court’s or
arbitrator’s final determination that the Executive breached a covenant
contained in Section 7(b).

8.        Amendments. No amendment to this Agreement or any schedule hereto
shall be effective unless it shall be in writing and signed by each party
hereto.

9.        Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or sent by telecopy
or three (3) days after being mailed by registered or certified mail (return
receipt requested) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to the Company, to it at:

KLX, Inc.

1300 Corporate Center Way

Wellington, FL 33414

Attention: Chief Operating Officer

If to the Executive, to him at:

John A. Cuomo

11 Island Avenue, #1501

Miami Beach, FL 33139

10.      Entire Agreement. This Agreement and the 2015 Proprietary Rights
Agreement constitute the entire agreement among the parties hereto pertaining to
the subject matter hereof and



11

--------------------------------------------------------------------------------

 



supersede all prior and contemporaneous agreements, understandings, negotiations
and discussions, whether oral or written, of the parties hereto, including,
without limitation the Prior Agreement. The non-solicitation and non-competition
provisions in this Agreement and in the 2015 Proprietary Rights Agreement shall
be deemed separate and distinct provisions and each applicable time period shall
run concurrently in accordance with its terms for the benefit of the Company.

11.       Headings. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.

12.       Counterparts. This Agreement may be executed in any number of
counterparts which together shall constitute one instrument.

13.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the State of
Florida.

14.       Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

15.       Section 409A.

(a)        If any amounts that become due under Sections 4 or 5 of this
Agreement constitute “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such amounts shall not commence until the Executive
incurs a Separation from Service if and only if necessary to avoid accelerated
taxation or tax penalties in respect of such amounts.

(b)       Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “Specified Employee” (as defined below) he shall not be entitled
to any payments upon a Separation from Service until the earlier of (i) the date
which is the first (1st) business day following the date that is six (6) months
after the Executive’s Separation from Service for any reason other than death or
(ii) the Executive’s date of death. The provisions of this Section 15(b) shall
only apply if required to comply with Section 409A.

(c)       For purposes of this Agreement, “Separation from Service” shall have
the meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance
with the default rules under Section 409A. “Specified Employee” shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.

(d)       It is intended that the terms and conditions of this Agreement comply
with Section 409A. If any provision of this Agreement contravenes any
regulations or United States Treasury guidance promulgated under Section 409A,
or could cause any amounts or benefits hereunder to be subject to taxes,
interest and penalties under Section 409A, the Company may, in its sole
discretion and without the Executive’s consent, modify the Agreement to: (i)
comply with, or avoid being subject to, Section 409A, (ii) avoid the imposition
of taxes, interest and penalties under Section 409A, and/or (iii) maintain, to
the maximum extent practicable, the original intent of the applicable provision
without contravening the provisions of Section 409A. This Section



12

--------------------------------------------------------------------------------

 



15(d) does not create an obligation on the part of the Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under this
Agreement will not be subject to interest and penalties under Section 409A.

(e)       Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company group covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A. No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.

16.        Enforceability; Waiver. If any arbitrator or court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then such invalidity or unenforceability shall have no effect on
the other provisions of this Agreement, which shall remain valid, binding and
enforceable and in full force and effect, and such invalid or unenforceable
provision shall be construed, blue-penciled or reformed by the court or
arbitrator in a manner so as to give the maximum valid and enforceable effect to
the intent of the parties expressed in such provision. The Executive’s or the
Company’s failure to insist upon strict compliance with any provision hereof or
any other provision of this Agreement or the failure to assert any right that
the Executive or the Company may have hereunder, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement. Similarly, the waiver by any party hereto of a breach of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any other or subsequent breach by such other party.

17.        Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns. This Agreement may be assigned by the Company. The Executive
may not assign or delegate his duties under this Agreement without the Company’s
prior written approval.

18.        Survival. The obligations of the Executive pursuant to the 2015
Proprietary Rights Agreement, the respective obligations of the parties pursuant
to Sections 3(f) and 7 of this Agreement, and the entitlements of the Executive
and obligations of the Company pursuant to Sections 4 and 5 of this Agreement,
shall each survive any termination or expiration of this Agreement, or any
termination or resignation of the Executive’s employment, as the case may be.

19.        Indemnification.  To the maximum extent permitted under the law of
the State of Delaware as from time to time in effect, the Company hereby agrees
to indemnify and defend Executive and hold him harmless from and against all
liabilities, costs and expenses, including, but not limited to, amounts paid in
satisfaction of judgments, in settlement or as fines or penalties, and counsel
fees and disbursements, incurred by Executive in connection with the defense or
disposition of, or otherwise in connection with or resulting from, any action,
suit or other proceeding, whether civil, criminal, administrative or
investigative, before any court or administrative or legislative or
investigative body, in which Executive may be or may have been involved as a
party or otherwise or with which Executive may be or may have been threatened,
while in office or thereafter, by reason of Executive’s being an officer or
director of the Company or by reason of any action taken or not taken in such
capacity. Executive's contractual indemnification rights under this Section 19

13

--------------------------------------------------------------------------------

 



shall (i) be in addition to any right of indemnification available to Executive
by agreement, insurance, law, equity or the Company’s organizational documents,
and (ii) notwithstanding any other provision of this Agreement to the contrary,
survive Executive's termination of employment with the Company hereunder for any
reason.

20.        Legal Fees.  In the event of any litigation, dispute or contest
arising from a breach of this Agreement, the prevailing party shall be entitled
to recover from the non-prevailing party all reasonable costs incurred in
connection with such litigation, dispute or contest, including without
limitation, reasonable attorneys’ fees, disbursement and costs, and experts’
fees and costs.

21.        Unfunded Status.  This Agreement is intended to constitute an
unfunded plan for incentive compensation.  Nothing contained herein shall give
Executive any rights that are greater than those of a general unsecured creditor
of the Company.  In its sole discretion, the Compensation Committee may
authorize the creation of trusts, acquisitions of life insurance policies or
other arrangements to meet the obligations created under this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



14

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first written above.

 

 

 

 

EXECUTIVE

 

 

 

 

 

  /s/ John A. Cuomo

 

John A. Cuomo

 

 

 

 

 

KLX INC.

 

 

 

 

 

By:

  /s/ Thomas P. McCaffrey

 

Name:

Thomas P. McCaffrey

 

Title:

President and Chief Operating Officer

 

[SIGNATURE PAGE – CUOMO AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

KLX 2015 Proprietary Rights Agreement

 

 



 

--------------------------------------------------------------------------------

 



KLX 2015 PROPRIETARY RIGHTS AGREEMENT

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to KLX Inc. and/or any of its subsidiaries or
affiliated businesses (collectively the “Company”) during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
thereafter. I recognize that the Company is engaged in a continuous program of
research, development and production respecting its business, present and
future. As part of my employment, consultancy, and/or tenure as an independent
contractor with the Company, I have certain obligations relating to business,
confidential and/or proprietary information of the Company, as well as to
inventions which I may develop during my employment, consultancy, and/or tenure
as an independent contractor with the Company.

I acknowledge and agree that:

1.            Agreement, Effective Date.  This Agreement shall be effective on,
the first day of my employment, consultancy, and/or tenure as an independent
contractor with the Company and shall continue in effect throughout my
employment, consultancy, and/or tenure as an independent contractor (the
“Agreement Period”). As an inducement to and in consideration of my acceptance
and/or continuation of employment, consultancy, and/or tenure as an independent
contractor with the Company, and the Company’s compensating me for services and
extending to me certain other benefits of a compensatory nature, but without any
obligation on the Company’s part to continue such employment, compensation or
benefits for any specified period whatsoever, I agree to protect, safeguard and
maintain the integrity and confidentiality of the Company’s valuable assets and
legitimate business interests in accordance with the terms and conditions set
forth in this Agreement.

2.            Confidentiality. I will maintain in confidence and will not
disclose or use, either during or after the Agreement Period, any “Proprietary
Information”, whether or not in written form, except to the extent required to
perform my duties on behalf of the Company. Proprietary Information means all of
the following materials and information that I use, receive, have access to,
conceive or develop or have used, received, conceived or developed, in whole or
in part, in connection with my employment, consultancy, and/or tenure as an
independent contractor with the Company:

(i)            Written materials of the Company;

(ii)           The names and information relating to customers and prospective
customers of the Company and/or persons, firms, corporations or other entities
with whom the Company has provided goods or services at any time, including
contact persons, addresses and phone numbers, their characteristics and
preferences and types of services provided to or received from those customers
and prospective customers;

(iii)          The terms of various agreements between the Company and any third
parties, including without limitation, the terms of customer agreements, vendor
or supplier agreements, lease agreements, advertising agreements, fee
arrangements, terms of dealing and the like;

(iv)          Any data or database, trading algorithms or processes, or other
information compiled by the Company, including, but not limited to, customer
lists, customer information, information concerning the Company, or any business
in which the Company is engaged or contemplates becoming engaged, any company
with which the Company engages in business, any customer, prospective customer
or other person, firm or corporation to whom or which the Company has provided
goods or services or to whom or which any employee of the Company has provided
goods or services on behalf of the Company, or any compilation, analysis,
evaluation or report concerning or deriving from any data or database, or any
other information;

(v)           All policies, procedures, strategies and techniques regarding the
services performed by the Company or regarding the training, marketing and sales
of the Company, either oral or written. The Company’s internal corporate
policies and practices related to its services, price lists, fee arrangements
and terms of dealings with customers or potential customers or vendors.
Information relating to formulas, records, research and development data, trade
secrets, processes, other methods of doing business, forecasts and business and
marketing plans;

(vi)          Any other information, data, know-how or knowledge of a
confidential or proprietary nature observed, used, received, conceived or
developed by me in connection with my employment, consultancy, and/or tenure as
an independent contractor by the Company, including and not limited to the
Company’s methodologies, price strategies, price lists, costs and quantities
sold, financial and sales information, including, but not limited to, the
Company’s financial condition, business interests, initiatives, objectives,
plans or strategies; internal information regarding personnel

 



 

--------------------------------------------------------------------------------

 



identity, skills, compensation, organizational charts, budgets or costs of
individual departments, and the compensation paid to those working for or who
provide services to the Company; and performance of investments, funds or
portfolio companies, including any “track record” or other financial performance
information or results;

(vii)         All other non-public information regarding the amount and nature
of the capital and assets owned or controlled by, or net worth of, the Company
and/or any of the Company’s shareholders, members, partners, employees or
investors; the investments made, directly or indirectly, by the Company
(including, but not limited to, any partnerships, corporations or other entities
in which the Company may invest and the assets which any of those entities
acquires); the expected or actual rates of return or holding periods of any
investment by the Company; the respective interest in any investment of any of
its shareholders, members, partners or investors or the manner in which those
interests are held; the identities of the other persons or entities who
participate in any investment made by the Company; and financial statements,
projections, budgets and market information;

(viii)        All discoveries, software (including, without limitation, both
source code and object code), models, drawings, photographs, specifications,
trademarks, formulas, patterns, devices, compilations and all other proprietary
know-how and technology, whether or not patentable or copyrightable, and all
copies and tangible embodiments of any of the foregoing, and that have been or
will be created for the Company by me, whether alone or with others;

(ix)          The Company’s inventions, products, research and development,
production processes, manufacturing and engineering processes, machines and
equipment, finances, customers, marketing, and production and future business
plans, information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

(x)           “Trade Secrets”, which shall include, but not be limited to,
information regarding formulas, processes or methods that: (a) derive
independent economic value, actual or potential, from not being generally known
to or readily ascertainable by proper means, by other persons who can obtain
economic value from its disclosure or use; and (b) is the subject of reasonable
efforts by the Company to maintain its secrecy. “Trade Secrets” shall also
include all other information or data that qualifies as a trade secret under
applicable law.

3.            Inventions.

3.1           Definition of Inventions used in this Agreement: the term
“Invention” means any new or useful art, discovery, contribution, finding or
improvement, whether or not patentable, and all related know-how. Inventions
include, but are not limited to, all designs, discoveries, formulas, processes,
manufacturing techniques, semiconductor designs, computer software, inventions,
improvements and ideas.

3.2           Disclosure and Assignment of Inventions.

(i)            I will promptly disclose and describe to the Company all
Inventions which I may solely or jointly conceive, develop, or reduce to
practice during the Agreement Period (i) which relate, at the time of
conception, development or reduction to practice of the Invention, to the
Company’s business or actual or demonstrably anticipated research or
development, (ii) which were developed, in whole or in part, on the Company’s
time or with the use of any of the Company’s equipment, supplies, facilities or
Trade Secrets, or (iii) which resulted from any work I performed for the Company
(the “Company Inventions”). I assign all my right, title and interest worldwide
in the Company Inventions and in all intellectual property rights based upon the
Company Inventions. However, I do not assign or agree to assign any Inventions
relating in any way to the Company business or demonstrably anticipated research
and development which were made by me prior to my employment, consultancy,
and/or tenure as an independent contractor with the Company, which Inventions,
if any, are identified on Appendix “A” to this Agreement. Appendix “A” contains
no confidential information. I have no rights in any Inventions other than the
inventions specified in Appendix “A”. If no such list is attached, I have no
such Inventions or I grant an irrevocable, nonexclusive, royalty-free, worldwide
license to the Company to make, use and sell Inventions





A-2

--------------------------------------------------------------------------------

 



developed by me prior to my employment, consultancy, and/or tenure as an
independent contractor with the Company.

(ii)           I recognize that Inventions relating to my activities while
working for the Company and conceived or made by me, along or with others,
within one (1) year after termination of the Agreement Period may have been
conceived in significant part while I was retained by the Company. Accordingly,
I agree that such Inventions shall be presumed to have been conceived during my
employment, consultancy, and/or tenure as an independent contractor with the
Company and assign such Inventions to the Company as a Company Invention unless
and until I have established the contrary. I agree to disclose promptly in
writing to the Company all Inventions made or conceived by me for one (1) year
after the Agreement Period, whether or not I believe such Inventions are subject
to this Agreement, to permit a determination by the Company as to whether or not
the Inventions should be the property of the Company. Any such information will
be received in confidence by the Company.

3.3           Nonassignable Inventions.  This Agreement does not apply to an
invention which qualifies fully as a nonassignable invention under the laws of
the state of Florida.

4.            Use and Return of Proprietary Information and Trade Secrets:

(i)            I agree that under no circumstance and at no time shall any of
the Proprietary Information and Trade Secrets be taken from the Company’s
premises and that under no circumstances and at no time shall any of the
Proprietary Information and Trade Secrets be duplicated, in whole or in part,
without the express written permission of the Company, which permission may be
granted or denied in the Company’s sole and absolute discretion;

(ii)           I agree that, upon termination of my employment (if applicable)
and/or tenure as an independent contractor with the Company for any reason
(regardless of whether or not the Company retains me as a consultant) or at any
other time upon the Company’s request, I shall return to Company, without
retaining any copies, all Proprietary Information and Trade Secrets, as well as
all other Company’s documents and other materials, which are in my possession
regardless of the form in which any such materials are kept;

(iii)          I covenant and agree that all right, title and interest in any
Proprietary Information and Trade Secrets shall be and shall remain the
exclusive property of the Company and shall be and hereby are vested and
assigned by me to the Company. I agree to promptly disclose to the Company all
Proprietary Information and Trade Secrets developed in whole or in part by me
within the scope of this Agreement. In relation to my employment, consultancy,
and/or tenure as an independent contractor or the performance of this Agreement,
I have created or may create certain work product for the Company that may be
copyrighted or copyrightable under the laws of the United States. To the extent
that any such work product is created, I will be considered to have created a
Work Made for Hire as defined in 17 U.S.C. § 101, and the Company shall have the
sole right to the copyright. In the event that any such work product created by
me does not qualify as a Work Made for Hire, I hereby assign the copyright and
all rights, throughout the world, in and to the work product to the Company, as
provided for in paragraph (v) below. I agree to turn over to the Company all
physical manifestations of the Proprietary Information and Trade Secrets in my
possession or under my control at the request of the Company;

(iv)          I acknowledge that all documents, in hard copy or electronic form,
received, created or used by me in connection with my employment, consultancy,
and/or tenure as an independent contractor with the Company are and will remain
the property of the Company. I agree to return all such documents (including all
copies) promptly upon the termination of my employment, consultancy, and/or
tenure as an independent contractor, certify that no other documents remain, and
agree that, during or after my employment, consultancy, and/or tenure as an
independent contractor, I will not, under any circumstances, without the written
consent of the Company, disclose those documents to anyone outside the Company
or use those documents for any purpose other than the advancement of the
Company’s interests;





A-3

--------------------------------------------------------------------------------

 



(v)           I agree to assist the Company, or its designee, at the Company’s
expense, in every proper way to secure the Company’s rights in the work product
(including Proprietary Information and/or Trade Secrets) and any rights relating
thereto in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem proper or necessary in order to apply for, register,
obtain, maintain, defend, and enforce such rights and in order to assign and
convey to the Company, its successors, assigns, and nominees the sole and
exclusive rights, title and interest in and to such work product and any rights
relating thereto, and testifying in a suit or other proceeding relating to such
work product and any rights relating thereto. I further agree that my obligation
to execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. In
connection with my execution of this Agreement, I hereby irrevocably grant to
the Company an irrevocable power of attorney designating and appointing the
Company’s duly authorized officer as my agent and attorney in fact, should I
become unable because of my mental or physical incapacity or for any other
reason, to sign any documents with respect to any work product including,
without limitation, permitting the Company to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering such work product. In connection with such power of attorney, I permit
the agent to act for and on my behalf and stead to execute and file any papers,
oaths and to do all other lawfully permitted acts with respect to such work
product with the same legal force and effect as if executed or done by me.

5.             Competitive Employment.  During the Agreement Period, including
any extensions thereof (as applicable), I agree that I will not directly or
indirectly own, manage, work for, provide services to, obtain financial interest
in, control or participate in the ownership, management or control of, or be
employed or engaged by or otherwise affiliated or associated as a consultant,
director, agent, independent contractor or otherwise with any other corporation,
partnership, proprietorship, firm, association or other entity that is engaged
in any manner in the business of the Company. 

                I further agree that during the same period I will not directly
or indirectly own, manage, work for, provide services to, obtain financial
interest in, control or participate in the ownership, management or control of,
or be employed or engaged by or otherwise affiliated or associated as a
consultant, director, agent, independent contractor or otherwise with any
business entity that is not engaged in the business of the Company in any market
in which the Company conducts business or provides services where such other
business entity could utilize or gain a business or economic advantage through
the use of Confidential Information, Trade Secrets, my training by the Company,
my relationship with the Company’s customers, suppliers, vendors, clients or
investors or prospective customers, suppliers, vendors, clients or investors or
the Company’s goodwill.

                I may make passive investments in publicly traded entities not
to exceed 3% of the outstanding voting securities of such public entity,
provided, however, that such investment do not prevent me from abiding by this
Agreement, including this Paragraph 5.

6.             Non-solicitation.  During the Agreement Period and for a period
of two (2) years thereafter, I will not solicit or encourage, or cause others to
solicit or encourage, any employees, suppliers, vendors, or consultants of/to
the Company to terminate their employment or other relationship, as applicable,
with the Company.

7.             Acts to Secure Proprietary Rights.  I agree to perform, during
and after the Agreement Period, all acts deemed necessary or desirable by the
Company to permit and assist it, at the Company’s expense, in perfecting and
enforcing the full benefits, enjoyment, rights and title throughout the world in
the Company Inventions. Such acts may include, but are not limited to, execution
of documents and assistance or cooperation in the registration and enforcement
of applicable patents and copyrights or other legal proceedings.

8.             No Conflicting Obligations.  My performance of this Agreement
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by me prior to my employment,
consultancy, and/or tenure as an independent contractor with the Company. I will
not disclose, induce, or permit the Company to, either directly or indirectly,
use, any confidential or proprietary information or material belonging to any
previous employer or other person or entity. I am not a party to any other
agreement that will interfere with my full compliance with this Agreement. I
will not enter into any agreement, whether written or oral, conflicting with the
provisions of this Agreement.

9.             Survival. Notwithstanding the termination of the Agreement
Period, this Agreement shall survive such termination and continue in accordance
with its terms and conditions. Unless provided otherwise in a written contract
with the





A-4

--------------------------------------------------------------------------------

 



                Company, this Agreement does not in any way restrict my right or
the right of the Company to terminate my employment, consultancy, and/or tenure
as an independent contractor at any time, for any reason or for no reason.

10.           Specific Performance.  A breach of any of the promises or
agreements contained herein will result in irreparable and continuing damage to
the Company for which there will be no adequate remedy at law, and the Company
shall be entitled to injunctive relief and/or a decree for specific performance,
and such other relief as may be proper (including monetary damages, if
appropriate).

11.           Waiver.  The waiver by the Company of a breach of any provision of
this Agreement by me will not operate or be construed as a waiver of any other
or subsequent breach by me.

12.           Severability.  If any part of this Agreement is found invalid or
unenforceable, that part will be amended to achieve as nearly as possible the
same economic effect as the original provision and the remainder of this
Agreement will remain in full force.

13.           Governing Law. This Agreement will be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the state of
Florida.

14.           Entire Agreement.  Except for the Employment Agreement between you
and the Company, this Agreement and the Exhibits to this Agreement constitute
the entire agreement between the parties relating to this subject matter and
supersede all prior or simultaneous representations, discussions, negotiations
and agreements, whether written or oral, except for prior proprietary rights
agreements which shall for the period prior to the effective date of this
agreement be deemed to be in addition to, and not in lieu of, this Agreement for
such prior period. This Agreement may be amended or modified only with the
written consent of both me and the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

15.           Assignment.  This Agreement may be assigned by the Company. I may
not assign or delegate my duties under this Agreement without the Company’s
prior written approval. This Agreement shall be binding upon my heirs,
successors and permitted assignees.

 

 

 

 

 

 

 

 

 

 

    

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

  /s/ John A. Cuomo

Date:

    

  2/26/2015

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

  John A. Cuomo

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

Date:

 

  2/26/2015

 

KLX INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Roger Franks

 

 

 

 

 

 

 

 

 

 

 

Title:

  General Counsel, Vice President –

 

 

 

 

 

  Law and Human Resources

 

 



A-5

--------------------------------------------------------------------------------

 



Appendix A to the 2015 Proprietary Rights Agreement

 

--------------------------------------------------------------------------------